Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  129453(84)                                                                                                 Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  CITY OF MT. PLEASANT,                                                                                              Justices
            Petitioner-Appellant,
                                                          SC: 129453
  v                                                       CoA: 253744
                                                          MTT: 00-191496, 196247, 238596,
  STATE TAX COMMISSION,                                   240992, 240993, 240994, and 240995
             Respondent-Appellee.
  _______________________________

        On order of the Chief Justise, the motion by the Michigan Municipal League Legal
  Defense Fund for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2006                       _________________________________________
                                                                              Clerk